DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 has been considered.
Response to Amendment
Per the amendment filed with the RCE, claims 3, 5, 9-11, 20, 23, 27, 30, 33, 35-37, 40 and 42 are cancelled and claims 1-2, 4, 6-8, 12-19, 21-22, 24-26, 28-29, 31-32, 34, 38-39, 41 and 43-72 are pending, wherein claims 2, 4, 18 and 43-44 stand withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A)(B), claims 2, 18, 43 and 44, directed to products requiring all the features of an allowable product, and claim 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David R. Cleveland on 5/17/2022.
The application has been amended as follows: 
In claims 1, 2 and 4, the phrase “two or more emulsion polymerized stages of a multi-stage polymeric latex” is amended to “a multi-stage polymeric latex having two or more emulsion polymerized stages”, and the phrase “(i) a lower Tg emulsion polymerized stage having a calculated Tg that is at least 20 °C lower than a calculated Tg of a higher Tg emulsion polymerized stage” is amended to “(i) a lower Tg emulsion polymerized stage having a calculated Tg that is at least 20 °C lower than a calculated Tg of a higher Tg emulsion polymerized stage, and wherein polymerization of the lower Tg emulsion polymerized stage is initiated before initiating polymerization of the higher Tg emulsion polymerized stage”.
In claim 46, the claim-ending period is replaced by a comma, followed by the phrase “and wherein polymerization of the lower Tg emulsion polymerized stage is initiated before initiating polymerization of the higher Tg emulsion polymerized stage.”
Claim 58 is amended to depend from claim 46.
Allowable Subject Matter
Claims 1-2, 4, 6-8, 12-19, 21-22, 24-26, 28-29, 31-32, 34, 38-39, 41 and 43-72 are allowed.
The following is an examiner’s statement of reasons for allowance: The coating composition according to claim 1 is not disclosed or rendered obvious by the prior art of record. The composition having the condition (ii) is not suggested by the prior art. As to the composition with condition (i), sprayable aqueous coating compositions, for food or beverage container, comprising a multi-stage polymeric latex prepared in two or more stages are disclosed in US 2016/0376446 A1 to Gibanel et al. and US 2013/0281574 A1 to Li et al., but neither of which disclose a water-dispersible polymer or teach that the Tg’s of two polymers formed in different stages differ by at least 20oC. While the use of a water-dispersible polymer, instead of a surfactant, as an emulsifier or an emulsion stabilizer is suggested by US 2006/0100366 A1 to O’Brien et al., a combination of O’Brien and either Gibanel or Li would still fail to account for the claimed features regarding the Tg differences. It is also noted that the use of a core/shell latex having a core/shell Tg difference of at least 20oC in beverage container coating is disclosed by EP 0256391 A2. However, unlike the claimed latex, the prior art latex has a high-Tg core and a low-Tg shell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762